[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 09-14753         ELEVENTH CIRCUIT
                                                     MARCH 26, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                  D. C. Docket No. 09-00059-CR-JEC-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JAIME JOSE DELCID-DELAO,
a.k.a. Jaime Del Cid,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (March 26, 2010)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
       Jaime Jose Delcid-Delao contends that his seventy-month sentence for

illegal re-entry after deportation in violation of 8 U.S.C. §§ 1326(a) and (b)(2) is

unreasonable under 18 U.S.C. § 3553(a). The district court enhanced Delcid-

Delao’s base offense level by 16 levels because his prior conviction for obstruction

of an officer constitutes a “crime of violence” under U.S.S.G. § 2L1.2(b)(1)(A)(ii).

Delcid-Delao challenges the substantive reasonableness of the sentence, claiming

the district court should not have applied the full 16-level enhancement because his

conduct that constituted the obstruction offense—elbowing and kicking an

officer—is more akin to simple battery than it is to the crimes of violence

specifically enumerated in § 2L1.2.1 After review, Delcid-Delao’s sentence is

affirmed.2

       In analyzing Delcid-Dealo’s challenge, this Court examines whether his

sentence is reasonable in light of the record and the § 3553(a) factors. United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). This Court will not reverse his

sentence unless it is “left with the definite and firm conviction that the district court



       1
         Delcid-Delao does not argue that his felony obstruction conviction does not meet the
legal definition of a “crime of violence” under U.S.S.G. § 2L1.2; he argues only that the district
court should have recognized the less-violent nature of his particular crime and should have
accordingly departed downward from the Guidelines’ range.
       2
          This Court reviews the reasonableness of a sentence under a deferential abuse of
discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591, 169 L.Ed.2d 445
(2007).

                                                 2
committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” United States v. Pugh, 515 F.3d 1179, 1191, 1203 (11th Cir.

2008)

        In declining to depart downward from the Guidelines’ range, the district

court specifically considered Delcid-Delao’s colorful criminal history, including

multiple batteries and probation violations in addition to the felony obstruction of

an officer. After considering the particular circumstances of the case, as § 3553(a)

requires, the district court determined that a seventy-month sentence was

appropriate. Delcid-Delao has not met his burden of showing that this

determination was in any way an abuse of discretion, especially considering that

the sentence was at the very bottom of the Guidelines’ range of 70 to 87 months.

See Talley, 431 F.3d at 788 (holding when a district court applies a within-

Guidelines sentence, this Court “ordinarily will expect that choice to be a

reasonable one”). The sentence imposed was substantively reasonable and is

therefore affirmed.

        AFFIRMED.




                                           3